            Case 1:04-cr-00075-WJ Document 49 Filed 08/27/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                   _____________________

UNITED STATES OF AMERICA,

                Plaintiff,


v.                                                                 No. 1:04-CR-75 WJ

JOEY CANDELARIA,

                Defendant.

                     MEMORANDUM OPINION AND ORDER
         DENYING MOTION TO APPOINT FPD COUNSEL WITHOUT PREJUDICE
         THIS MATTER comes before the Court upon Defendant’s Motion to Appoint FPD

Counsel, filed August 17, 2020 (Doc. 48). As it is presented, the motion will not be granted for

the following reasons.

                                        BACKGROUND
     •   On July 15, 2020, Defendant filed a pro se Motion to Reduce Sentence Under 18 U.S.C.
         §3582 and the First Step Act (Doc. 46).

     •   On July 23, 2020, Ms. Kari Converse, Esq., contacted chambers informally by email and
         copying the United States Attorney’s Office, to advise that she would be filing an
         “amended motion” on behalf of Defendant “as soon as I can” and requested that the
         Court take no action on the pro se motion until such time as she filed an amended one.

     •   On June 16, 2020, by Administrative Order entered June 16, 2020, the Court clarified
         there were no standing orders authorizing a blanket appointment of counsel to pursue
         compassionate release under 18 U.S.C. §3582, but that judges have discretion to appoint
         counsel in individual cases. (20-MC-00004-24). In that Order, the Court noted that there
         is no constitutional right to counsel in post-conviction proceedings.

     •   On August 13, 2020, after receiving numerous ex parte and informal requests by the FPD
         to appoint counsel for compassionate release motions which they considered worthy of
         legal representation, the Court entered a subsequent Administrative Order establishing
         the proper procedures for “effectuating the discretionary appointment of counsel and
         handling compassionate release requests.” 20-MC-00004-30. That Administrative Order
            Case 1:04-cr-00075-WJ Document 49 Filed 08/27/20 Page 2 of 4



        required, inter alia, that the request for appointment of counsel “certify” that the
        defendant “has fully exhausted as required by Tenth Circuit law.” Id. at 2.

    •   On August 13, 2020, the Court denied Defendant’s pro se motion for compassionate
        release, finding that Defendant had not provided “any evidence . . . or even pleaded that
        he has exhausted his administrative remedies.” Doc. 47.
                                                     DISCUSSION
        In the instant motion, would-be counsel for Defendant claims that Mr. Candelaria had

exhausted remedies when he filed his pro se motion on July 15, but was unaware of the need to

document that in his motion. The motion also states:

        On May 14, 2020, the Warden of USP Florence, denied Mr. Candelaria’s request
        that he file a motion for compassionate release, and denied his administrative
        appeal.
Doc. 48 at 2. The Court finds this certification of exhaustion to be insufficient as a basis to grant

the motion to appoint counsel.

        Generally, a federal court may not modify a term of imprisonment once imposed.”

United States v. Wilson, 493 F. App’x 919, 921 (citing Dillon v. United States, 130 S. Ct. 2683,

2687 (2010)). However, Congress has provided a limited exception to this general rule and

allowed for certain “compassionate release” sentence modifications under 18 U.S.C. §

3582(c)(1)(A). To justify the type compassionate release that Defendant seeks, the Court must

find that “extraordinary and compelling reasons warrant such a reduction.” Id.

        That said, a district court may not consider a request for compassionate release unless and

until the prisoner has exhausted all administrative remedies. See § 3582(c)(1); see also United

States v. Read-Forbes, No. CR 12-20099-01-KHV, 2020 WL 1888856, at *3 (D. Kan. Apr. 16,

2020) (discussing administrative exhaustion as a jurisdictional requirement).1 To effectively


1
 Courts appear split on whether the exhaustion requirement is jurisdictional or merely a claims-processing rule. See
United States v. Gamboa, No. CR 09-1741 JAP, 2020 WL 3091427 (D.N.M. June 11, 2020) (Parker, J.) (citing
cases). The Tenth Circuit has not yet decided this issue, but this Court is persuaded by the reasoning in Read-
Forbes that the exhaustion requirement is indeed jurisdictional and that the Tenth Circuit would conclude as such.

                                                         2
            Case 1:04-cr-00075-WJ Document 49 Filed 08/27/20 Page 3 of 4



exhaust under § 3582, a prisoner must make an initial request for compassionate release under 28

C.F.R. § 571.61, and appeal a denial pursuant to § 571.63. See § 3582(c)(1)(A); see also 28

C.F.R. § 571.60–571.64 (Procedures for the Implementation of 18 U.S.C. § 3582(c)(1)(A)).

Alternatively, if thirty days have lapsed from receipt of the request by the warden of the facility

where the prisoner is incarcerated with no action by the warden, a district court is empowered to

consider the prisoner’s § 3582(c)(1)(A) motion.2

         Here, Defendant has not made the requisite showing of full administrative exhaustion.

Rather, the motion appears to state only that Defendant submitted a request to his institution’s

warden and that his request was denied by the warden—but the language of § 3582(c)(1)(A)

plainly contemplates an appeal. See § 3582(c)(1)(A); 28 C.F.R. § 571.63 (explaining that how

an inmate may appeal a warden’s denial and that only denial by the General Counsel or the

Director of the Bureau of Prisons constitutes a final administrative decision). As the Tenth

Circuit explained in a recent unpublished opinion, the filing of a request with a warden only

“initiate[s]” the administrative remedies process. See United States v. Springer, No. 20-5000,

2020 WL 3989451, at *3 (10th Cir. July 15, 2020). Having apparently received a denial from

the warden, Defendant must appeal the warden’s decision through the BOP administrative

remedy process in order to fully exhaust. See, e.g.,United States v. Blevins, 2020 WL 3260098,


Many other courts in this Circuit have concluded likewise. See, e.g., United States v. Davis, No. 19-CR-64-F, 2020
WL 2465264, at *2–3 (D. Wyo. May 13, 2020).
2
  Again, district courts are split on their interpretations of this provision. Some have concluded that the 30-day
language in § 3582(c)(1)(A) is meant to serve as an either/or with respect to exhaustion of administrative remedies;
in other words, those courts have held that as long as 30 days have lapsed since the warden’s receipt of the request, a
defendant may file a motion with the court, regardless of whether he has appealed the warden’s timely decision. See
United States v. Whalen, No. 1:11-CR-00033-JAW, 2020 WL 3802714, at *5, n. 2 (D. Me. July 7, 2020) (analyzing
this split and comparing district court cases). However, in the absence of controlling authority from the Tenth
Circuit, this Court joins “those courts that have concluded that the 30-day language is designed to ensure that the
Warden acts timely and that when she does, the prisoner needs to exhaust his administrative appeal rights before
proceeding to court.” See United States v. Rembert, No. 2:12-CR-66-DBH, 2020 U.S. Dist. LEXIS 107423, at *2–3
(D. Me. June 19, 2020).


                                                          3
          Case 1:04-cr-00075-WJ Document 49 Filed 08/27/20 Page 4 of 4



*3 (S.D. Miss. June 16, 2020) (“If an inmate’s request is denied before the lapse of 30 days, then

he must fully exhaust administrative remedies before the Court may consider his motion to

modify his sentence under the statute.”) (citation omitted).

       This Court has no authority to excuse a failure to comply with the mandatory statutory

exhaustion requirement. See United States v. Gonzalez, No. 18-CR-00130-PAB, 2020 WL

1905071, at *2 (D. Colo. Apr. 17, 2020) (“[T]he Supreme Court has made clear that ‘mandatory

exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion.’”

(quoting Ross v. Blake, 136 S. Ct. 1850, 1857 (2016))); Read-Forbes, 2020 WL 1888856, at *4

(citing Malouf v. Sec. & Exch. Comm’n, 933 F.3d 1248, 1256 (10th Cir. 2019)). In this case,

while the motion states that Defendant initiated his administrative remedies, it is not at all clear

that he exhausted those remedies. Therefore, the Court cannot accept the reference to exhaustion

in the motion as a certification of full exhaustion and so the motion to appoint FPD counsel is

denied without prejudice. See United States v. Little, No. CR 14-195 KG, 2020 WL 2736944, at

*2 (D.N.M. May 26, 2020) (denying motion for appointment of counsel where there was

insufficient record of administrative exhaustion).

       In the event that the motion’s reference to exhaustion was inartfully phrased, Defense

Counsel may submit an amended motion within ten (10) days of the entry of this Order which

includes documentation specifically showing that Defendant has fully exhausted his remedies

under the applicable federal regulations, as described above.        The Court will not consider

amended motions filed past this deadline.

       IT IS SO ORDERED.




                                              __________________________________________
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                                 4
